                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

DAVID W. SPINDLE,                  §
                                   §
                       PLAINTIFF,  §
                                   §
VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                   §
CKJ TRUCKING, L.P., AND            §
CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                   §
                       DEFENDANTS. §



         DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION IN LIMINE
                          (DOCKET NO. 71)


   Pursuant to the Court’s Scheduling Order (Docket No. 15), Defendants

respectfully file this response to Plaintiff’s Motion In Limine (Docket No. 71).

 PLAINTIFF’S STATEMENTS TO THE TEXAS WORKFORCE COMMISSION
                       ARE ADMISSIBLE:

   Without citing any legal authority for support, Plaintiff objects to “Any

reference by Defendants to the determination and fact-finding process by the

Texas Workforce Commission regarding Plaintiff’s claim for unemployment

benefits.” Docket No. 71, Item 6. However, the objection/contention is without

merit.

   Wholly irrespective of the TWFC’s ultimate decision regarding whether

Plaintiff was entitled to or disqualified from receiving unemployment benefits,

during the TWFC proceedings, Plaintiff admittedly made multiple statements

wholly inconsistent with his disability discrimination/wrongful discharge

claims in this case including statements to the TWFC, inter alia:



                                                                                   1
                                                                              1


                                        and




                                                            2


   As a matter of law, Plaintiff’s statements are admissible as admissions of a

party opponent.

                    CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Item No. 6 in Plaintiff’s Motion In Limine

should be DENIED.

                                       Respectfully submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS 3
                                       Texas State Bar No. 17303020
                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street
                                       Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8200
                                       Facsimile: (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEYS FOR DEFENDANTS

   1  Plaintiff admitted he has no reason to dispute the accuracy of the TWFC’s
records (Depo. p. 93:7-9): “Q. Do you have any reason to dispute the accuracy
of this record from the Texas Workforce Commission? A. No.”
   2   Plaintiff’s Deposition 91:19 to 92:6, 93:7 to 93:9 and 97:2 to 98:3.
   3 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization


                                                                                  2
                            CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically on this 23rd day

of December, 2019. Parties may access this filing through the Court’s system.

Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




                                                                                3
